Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 11, 20, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a housing system for heating, ventilation, and/or air conditioning equipment as recited in Claim 1 specifically:
the structural and operative relationship between the housing, the plurality of louver panels, and the rotational joint disposed between adjacent louver panels of the plurality of louver panels.
The art of record fails to render obvious the claimed combination of a housing for heating, ventilation, and air conditioning equipment as recited in Claim 11 specifically:
the structural and operative relationship between the frame, the plurality of louver panels, and the connector coupled to each louver panel of the plurality of louver panels to enable joint translation of the plurality of louver panels.
The art of record fails to render obvious the claimed combination of an enclosure for heating, ventilation, and/or air conditioning equipment as recited in Claim 20 specifically:
the structural and operative relationship between the housing, the louvered panel system, and the linear translation of each louvered panel of the plurality of louvered panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 02/16/2021, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/D.K.T./
Examiner, Art Unit 3762
02/22/2021

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746